                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS
                                         TYLER DIVISION

TIMOTHY ALAN WELDY                              §

v.                                              §        CIVIL ACTION NO. 6:18cv354
DIRECTOR, TDCJ-CID                              §


              MEMORANDUM ADOPTING REPORT AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE
                    AND ORDER OF ADMINISTRATIVE CLOSING

          The Petitioner Timothy Weldy, proceeding pro se, filed this application for the writ of
habeas corpus under 28 U.S.C. §2254 complaining of the legality of his conviction. This Court

referred the case to the United States Magistrate Judge pursuant to 28 U.S.C. §636(b)(1) and (3) and

the Amended Order for the Adoption of Local Rules for the Assignment of Duties to United States
Magistrate Judges.

          Weldy was convicted of aggravated sexual assault of a child and sexual assault, receiving
a sentence of 45 years in prison. He filed this federal habeas corpus petition some two weeks before

his petition for discretionary review was refused, together with a motion asking that the petition be

held in abeyance while he exhausted his state remedies. Weldy stated that he anticipates seeking
state habeas corpus relief after his petition for discretionary review is decided, but that he is filing

his federal petition “sooner rather than later” in order to ensure that he is within the limitations
period.

          The Director filed a response to the motion stating that she is not opposed to a stay, but

asking that reasonable time limits be placed on Weldy’s return to state court. The Director observed
that although Weldy’s petition for discretionary review was denied in July of 2018, Weldy had not

sought state habeas corpus relief as of December 17, 2018.



                                                    1
        After review of the pleadings, the Magistrate Judge issued a Report recommending that the

motion for stay and abeyance be granted, with the stipulation that Weldy must seek state habeas
corpus relief by April 1, 2019.

        No objections were filed to the Report, and the parties are therefore barred from de novo
review by the district judge of those findings, conclusions, and recommendations and, except upon

grounds of plain error, from appellate review of the unobjected-to proposed factual findings and

legal conclusions accepted and adopted by the district court. Douglass v. United Services
Automobile Association, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc). It is accordingly

        ORDERED that the Report of the Magistrate Judge (docket no. 11) is ADOPTED as the

opinion of the District Court. It is further

        ORDERED that the Petitioner’s motion for a stay (docket no. 3) is GRANTED. It is further
ORDERED          that the above-styled application for the writ of habeas corpus is

ADMINISTRATIVELY CLOSED and placed on an inactive docket for administrative and
statistical purposes. The case may be reopened at such time as Weldy or the Respondent notifies

the Court that all state processes have been completed on the claims he wishes to present in federal

court. It is further

        ORDERED that Weldy shall seek state habeas corpus relief no later than April 1, 2019.

Should he not do so, either he or the Respondent may notify the Court that Weldy’s state habeas
corpus petition was not filed by that date, at which time this federal habeas petition may be

dismissed without prejudice for failure to prosecute or to obey an order of the Court, or adjudicated
in its present state of partial exhaustion. The administrative closing of this federal habeas petition

shall have no effect upon the substantive rights of any party. Finally, it is

        ORDERED that any other motions which may be pending in this case are DENIED, subject

to re-urging when the case is reopened.

        SIGNED this the 21 day of February, 2019.




                                        ____________________________
                                        Thad Heartfield
                                                   2
                                        United States District Judge
